  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                               v.                                             )
                       Jzon Edward Buckner                                    )    USDC Case Number: CR-06-00115-001 YGR
    John Buckner, Juan Buckner, Jzie Buckner, Steven Buckner,                 )    BOP Case Number: DCAN406CR00115-001
    Jzon Brokner, Victor Hampton, John E Buckner, Jzie Edward                 )    USM Number: 97762-011
        Buckner, Jzon Edward Brokner, Jzon E Buckner, John                    )    Defendant’s Attorney: John Paul Reichmuth, AFPD
       Edward Buckner, Jzon Buckner, Juan I Buckner, Steven
                   Buckner, John Edward Buchner


  THE DEFENDANT:
         admitted guilt to Counts One through Two of the petition filed with the Court on August 21, 2015.
         was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                                    Violation Ended
   One                            You must not commit another federal, state or local crime                              July 1, 2015
   Two                            You must not commit another federal, state or local crime                              August 19, 2015


  The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         The defendant has not violated condition(s) __________ and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  10/3/2019
   Last Four Digits of Defendant’s Soc. Sec. No.: 1045                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1975
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Yvonne Gonzalez Rogers
   Castro Valley, California                                                      United States District Judge
                                                                                  Name & Title of Judge

                                                                                  October 4, 2019
                                                                                  Date Signed
